Case 1:20-cv-02289-DLC Document 50 Filed 08/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Be ee ee ee ee ee ei a i ee eee x
SHAWMUT WOODWORKING & SUPPLY INC. : 2O0cvV2289 (DLC)
d/b/a SHAWMUT DESIGN AND CONSTRUCTION,
: ORDER OF
Plaintiff, : DISCONTINUANCE
-y~ . —_ as

STARBUCKS CORPORATION d/b/a STARBUCKS
COFFER COMPANY,

Defendant. :
ne ee ee ee i ee ee 4

DENISE COTE, District Judge:

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by August 31, 2021. If no such
application is made by that date, today’s dismissal of the

action is with prejudice. See Muze, Inc. v. Digital On Demand,

 

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

 

Dated: New York, New York
August 19, 2021

Imes Oke

DENISE COTE
United States District Judge

 
